As this suit for divorce was brought by the husband, and as no allowance of alimony is involved, I do not think that Sec. 4987 C. G. L. (3195 of Rev. Gen. Stats.) has any application. See Baker v. Baker, 94 Fla. 1001, 1007; 114 So. 661, 664. This appears to render it unnecessary to consider the effect of the holding in Phinney v. Phinney, 77 Fla. 850, 82 So. 357. I concur in the conclusion reached to the effect that there was ample testimony to sustain the chancellor's decree. And the chancellor's jurisdiction to award the custody of the children to either the mother or the father, or partly to both, as the welfare of the child or children, and the fitness of the parent or parents, may require, is clearly vested by Section 4993 C. G. L., which is derived from an Act adopted in 1828. See McGill v. McGill, 19 Fla. 341.